Citation Nr: 1145348	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date prior to December 30, 2005 for the grant of entitlement to service connection for hidradenitis suppurativa.

2.  Entitlement to an effective date prior to December 30, 2005 for the grant of entitlement to service connection for hiatal hernia.

3.  Entitlement to an initial disability rating in excess of 10 percent for hidradenitis suppurativa.

4.  Entitlement to an initial disability rating in excess of 10 percent for hiatal hernia.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from November 1973 to January 1982.    

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2006 and July 2007 rating decisions of the Department of Veterans Affairs (VA) RO in Waco, Texas.    

As will be explained below, new and material evidence has been received to reopen the Veteran's previously denied service connection claim for a low back disability.  Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's reopened claim of entitlement to service connection for a low back disability.  Likewise, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to increased disability ratings for hidradenitis suppurativa and hiatal hernia.  Regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify her if further action is required on her part.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for a hiatal hernia was received by the RO in October 1983.

2.  In a January 1984 rating decision, the RO denied the Veteran's claims of entitlement to service connection for a hiatal hernia and a low back disability; the Veteran did not appeal.

3.  On December 30, 2005, the RO received a claim of entitlement to service connection for a stomach disability; on January 17, 2006, the RO received a statement from the Veteran indicating that she would like to amend her claim to include entitlement to service connection for hidradenitis suppurativa.

4.  In a July 2007 rating decision, the RO granted service connection for hidradenitis suppurativa and hiatal hernia, a 10 percent disability evaluation was granted for each, effective May 22, 2006; a November 2007 rating decision, granted the Veteran an earlier effective date of December 30, 2005 for each disability.

5.  Evidence added to record since the RO's January 1984 rating decision was not previously of record, and is not cumulative and redundant of other evidence previously considered, and when viewed by itself or in the context of the entire record, relates to a fact not previously established that is necessary to substantiate the claim of entitlement to service connection for a low back disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1984 rating decision that denied the Veteran's petition to reopen her previously denied claim of entitlement to service connection for a low back disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The requirements are not met for an effective date prior to December 30, 2005 for the grant of service connection for hidradenitis suppurativa.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2011).

3.  The requirements are not met for an effective date prior to December 30, 2005 for the grant of service connection for hiatal hernia.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.155, 3.159, 3.400 (2011).

4.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2011).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Further, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued a decision that established significant new requirements with respect to the content of the VCAA notice for reopening claims.  In the context of a claim to reopen, the Secretary must look at the bases for the denial in the prior decision and to respond by providing the appellant with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007) ( "§ 5103(a) requires only that the VA give a claimant notice at the outset of the claims process of the information and evidence necessary to substantiate the claim, before the initial RO decision and in sufficient time to enable the claimant to submit relevant evidence.  This notice may be generic in the sense that it need not identify evidence specific to the individual claimant's case (though it necessarily must be tailored to the specific nature of the veteran's claim).  It need not describe the VA's evaluation of the veteran's particular claim.").  

VA issued VCAA notice letters in March 2006 and June 2006, from the agency of original jurisdiction (AOJ) to the appellant.  These letters explained the evidence necessary to substantiate the Veteran's claim for service connection for a skin disability and her petitions to reopen her claims of entitlement to service connection for a hiatal hernia and low back disability as well as the legal criteria for entitlement to such benefits.  The letters also informed her of her and VA's respective duties for obtaining evidence.  In addition, the letters explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

The Board also finds that the March 2006 VCAA notification letter is compliant with Kent as to the Veteran's petitions to reopen.  This letter specifically informed the Veteran as to what evidence would be necessary to substantiate the element or elements that were required to establish service connection that were found insufficient in the previous denial.  The Veteran was told to submit evidence pertaining to the reason her claim of entitlement to service connection was previously denied, and the letter notified the Veteran of the reason for the prior final denial (i.e., the elements of the service connection claim that was deficient).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of her claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  


Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of her claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with her claims.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

New and Material Evidence

Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

New and Material Evidence 

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  

As relevant to this appeal, new evidence is existing evidence not previously submitted to agency decision-makers.  Material evidence is existing evidence that, by itself or when considered with the previous evidence of record, relates to a fact, not previously established, which is necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  If all of these tests are satisfied, the claim must be reopened.

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied. See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminating the concept of a well-grounded claim).

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered.  38 C.F.R. § 3.156(c).

Analysis

The Veteran's claim of entitlement to service connection for a low back disability was initially denied by the RO in a January 1984 rating decision.  The rating decision was not appealed and, thus, it is final.  See 38 U.S.C.A. § 7105.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, the initial question before the Board remains whether new and material evidence has been presented to reopen the claim.

The January 1984 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability on the basis that there was no evidence that the Veteran had a chronic back disability; the Veteran's separation examination report indicates that the Veteran was treated for an episode of acute low back strain, and that her musculoskeletal and spine evaluations were normal at separation.  The Veteran's November 1982 military examination reports indicate that the Veteran did not report experiencing any back pain and her examination was again normal.  The rating decision also noted that the Veteran's post-service VA evaluation did not show any residuals of her 1981 strain.    

As stated above, in order to reopen a claim, evidence received must be both new and material.  Additional evidence received after the prior final denial was not of record at the time of the final RO decision.  The Veteran's private medical records and VA examination report, as well as her multiple statements, are not cumulative and redundant of the evidence in the claims file at the time of the last final rating decision.  Thus, that evidence is considered "new."  

To be material, the evidence must relate to a fact not previously established that is necessary to substantiate the claim, and when viewed in the context of the record as a whole, must raise a reasonable possibility of substantiating the claim.  The basis for the RO's prior final denial was that there was no medical evidence of record demonstrating that the Veteran had a current low back disability or any chronic residuals of her 1981 low back strain at, or subsequent to, her discharge from active military service.   

Evidence added to the record subsequent to the prior final RO denial in January 1984 includes a May 2006 medical record from Dallas Diagnostic Association, which states that the Veteran currently has lumbar spinal stenosis.  The evidence of record at the time of the prior final denial in January 1984 reflected only that the Veteran experienced a low back strain during service and that the Veteran did not present any evidence that she had a lumbar spine disability after her service.  However, when the additional evidence received subsequent to the final January 1984 RO decision, is considered in conjunction with the record as a whole, the record shows that the Veteran currently has lumbar spinal stenosis.  As such, the additional evidence, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating her claim for service connection for a low back disability.

In conclusion, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim of service connection for a low back disability and this claim is reopened.

Entitlement to an Earlier Effective Date

Legal Criteria

The statutory and regulatory guidelines for determining the effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2011).  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date the claim was received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the day following the date of separation from service - if the veteran filed a claim within one year after service.  Otherwise, the effective date will be the date of receipt of his claim.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of an appellate decision, the effective date will be as though the former decision had not been rendered.  See 38 C.F.R. §§ 3.156(b), 3.400(q)(1)(i).  In cases where the evidence is received after a final disallowance, the effective date is the date the new claim is received or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(r), (q)(1)(ii).  Indeed, the Court has specifically held that where a prior unappealed decision consequently became final and binding on the veteran, the effective date of his eventual subsequent award of service connection is the date of receipt of his reopened claim - not the date of receipt of his original claim.  See Sears v. Principi, 16 Vet App 244 (2002); Melton v. West, 13 Vet App 442 (2000).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  An informal claim must identify the benefit sought.  See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by the VA, a specific claim in the form prescribed by the Secretary must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  All claims for benefits filed with the VA, formal or informal, must be in writing.  See Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

Analysis

The Veteran's active service in the military ended on January 31, 1982.  Although she filed a claim for service connection of a hiatal hernia in October 1983, the Veteran's claim was denied in a January 1984 rating decision.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105 (West 2002).  

More recently, the Veteran filed a petition to reopen her claim of entitlement to service connection for a hiatal hernia on December 30, 2005.  On January 17, 2006, the RO received the Veteran's request to amend her claim to include a claim of entitlement to service connection for hidradenitis suppurativa.  Following a VA examination, a July 2007 rating decision granted service connection for a hiatal hernia and hidradenitis suppurativa, and assigned 10 percent disability ratings for each, effective May 22, 2006; a November 2007 rating decision revised the effective date, granting service connection for both disabilities effective December 30, 2005.

The Board acknowledges that the Veteran wants a much earlier effective date , indeed retroactive to 1983.  However, where there was a prior final RO decision, as with her claim for service connection for a hiatal hernia, the effective date for her award does not necessarily relate back to that earlier decision or her original claim.  Rather, if, as here, that decision became final and binding on her because it was not timely appealed, then the date of receipt of her reopened claim will be the effective date of her award.  See Sears v. Principi, 16 Vet. App. 244 (2002).  See also Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for  revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).   

There is no indication the Veteran either appealed the RO's previous rating decision as to her hiatal hernia or specifically acted to reopen her claim prior to December 30, 2005.  As the effective date can be no earlier than the date of receipt of her reopened claim, December 30, 2005 is the correct effective date in this particular instance.  See 38 C.F.R. 3.400(q), (r).  See also Melton v. West, 13 Vet. App. 442 (2000).  Additionally, her file does not contain a written claim regarding her hidradenitis suppurativa, either formal or informal, until her January 17, 2006 request to amend her claim to add a claim of entitlement to service connection for hidradenitis suppurativa; the record at the time of the decision in 1984 did not contain a diagnosis of hidradenitis suppurativa, nor did the Veteran claim entitlement to service connection for hidradenitis suppurativa.  38 C.F.R. § 3.400(b)(2) (2011).  

Moreover, the Board recognizes the Veteran's statements that her hiatal hernia and hidradenitis suppurativa have existed since her service, but points out there is no provision for payment of benefits from an earlier date based on a disorder's existence from a date previous to the receipt of the claim, unless the claim is filed within one year of separation from service.  See 38 C.F.R. §§  3.400(b)(2). Although hidradenitis suppurativa and hiatal hernia were shown in the Veteran's service treatment records, they were not shown again until her July 2007 VA examination prior to that date, and the existence of the claimed disabilities were a necessary requirement for granting service connection under the law.  And, although a May 2006 letter from Dr. G related that the Veteran had been treated for hiatal hernia and hidradenitis suppurativa, the fact remains that there was no evidence that the Veteran currently had these disabilities of record until after she filed her claims in December 2005 and January 2006.  As such, there is no basis for an effective date for service connection.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 38 C.F.R. § 3.400(b).

Furthermore, the Board notes that the January 1984 rating decision became final and binding on the Veteran when, unfortunately, she did not file an appeal in response, and therefore could only be reopened with new and material evidence.  Thus, when the RO more recently granted her December 30, 2005 petition to reopen her claim of entitlement to service connection for a hiatal hernia, the date of receipt of that petition is the earliest possible effective date she can receive. See Waddell v. Brown, 5 Vet. App. 454, 456 (1993) (by statute and regulation, the effective date for service connection based on a reopened claim cannot be the date of receipt of an original claim which was previously denied).  

Likewise, the RO did not receive her claim of entitlement to service connection for hidradenitis suppurativa until January 17, 2006, and the RO granted her request to treat this claim as an amendment of her December 30, 2005; as such, December 30, 2005 is already earlier than she would otherwise be entitled to by law.  

So, for these reasons, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to earlier effective dates for service connection of her hidradenitis suppurativa and hiatal hernia.  Therefore, her claims must be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

New and material evidence has been received to reopen the claim for service connection for a low back disability; to this extent only, the appeal is granted.

Entitlement to an effective date prior to December 30, 2005 for the grant of service connection for hidradenitis suppurativa is denied.

Entitlement to an effective date prior to December 30, 2005 for the grant of service connection for hiatal hernia is denied.



REMAND

The Board has reopened the Veteran's previously denied claim of service connection for a low back disability.  The RO must be afforded the opportunity to adjudicate the reopened claim for service connection de novo prior to appellate consideration.  Further, the Board finds that additional development of the evidence is necessary prior to appellate consideration of the reopened claim de novo.

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

The Board notes that the Veteran has not yet been afforded a VA examination regarding her claim of entitlement to service connection for a low back disability, in order to determine whether her lumbar spinal stenosis is related to her military service.  In particular, the Board notes that the Veteran was treated in service for a lumbar strain, but was not diagnosed with lumbar spinal stenosis until 2006, and that there is no medical opinion of record as to whether the Veteran's lumbar spinal stenosis is related to her service, including her treatment for a lumbar strain therein.  VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine nature and etiology of the Veteran's claimed low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Additionally, the Board acknowledges that the Veteran had a VA examination in July 2007, in connection with her claims for service connection.  A copy of the examination report is associated with his claims file.  Nevertheless, the Veteran contends that her hidradenitis suppurativa and hiatal hernia are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As such, in order to effectively evaluate the Veteran's service-connected hidradenitis suppurativa and hiatal hernia, more recent objective characterizations of these conditions and the associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of her lumbar spine disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that her lumbar spinal stenosis is related to her service in the military, including her treatment for a lumbar strain.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service treatment records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since her military service.  The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  

2.  Schedule the Veteran for another VA examination to ascertain the current severity and all manifestations of her service-connected hidradenitis suppurativa.  Conduct all testing and evaluation needed to make this determination.  The claims file must be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and he or she is asked to indicate that he or she has reviewed the claims folder.  The examiner should review the results of any testing prior to completion of the report and should detail the Veteran's complaints and clinical findings, clinically correlating her complaints and findings to each diagnosed disorder.  The examiner also should comment on the Veteran's current level of social and occupational impairment due to her hidradenitis suppurativa.

Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  Please also discuss the rationale of all opinions provided.  

3.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected hiatal hernia.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination report.  The examiner should also comment on the Veteran's current level of social and occupational impairment due to her service-connected hiatal hernia.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


